Jackson, Judge.
1. This case was brought by the plaintiffs, J. H. & W. W. Williams, against T. R. Bennett, on a due-bill. This due-bill is payable to S. H. Cannon. It is not negotiable. But no motion was made for a new trial, and it was .suffered to go to the jury without objection, and no error is assigned upon it. Besides, the writ could have been amended, if objection had been made, by inserting the name of Cannon, as plaintiff, for the use of the present plaintiffs.
2. The defendant offered to prove that long after the due-bill was given, Cannon, while in possession of it and in consideration of a payment made on it, agreed not to press the collection of the remaining sum due on the note until defendant was put in possession of seventy acres of land, said seventy acres being part of the original consideration of the note, and that the payee lived beyond the jurisdiction of the court. The court rejected the evidence. We think the court did right. The payment of part of the note is no consideration to support a promise not to collect the balance until the happening of a certain event or the doing of a certain act by the payee of the note, although- the payee lives beyond the limits of the State.
We therefore affirm the judgment.